SECOND AMENDMENT TO THE CREDIT AGREEMENT

THIS SECOND AMENDMENT TO THE CREDIT AGREEMENT (this “Amendment”) dated as of
December 18, 2008 is by and among Black Hills Corporation, a South Dakota
corporation (“Borrower”), ABN AMRO Bank N.V., in its capacity as agent for the
Banks under the Credit Agreement described below (in such capacity, the
“Administrative Agent”), and as a Bank, and each of the other Banks.

WITNESSETH THAT:

WHEREAS, the Borrower, Administrative Agent and the Banks have entered into that
certain Credit Agreement dated as of May 7, 2007 (as the same has been and
hereafter may be further amended, modified or restated from time to time, the
“Credit Agreement”); and

WHEREAS, the Borrower desires to amend certain terms of the Credit Agreement, as
set forth below; and

WHEREAS, the Administrative Agent and each of the Banks are willing, subject to
the terms hereof, to so amend the Credit Agreement.

NOW, THEREFORE, in consideration of the recitals set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions. All capitalized terms used but not otherwise defined in
this Amendment shall have the meaning ascribed to them in the Credit Agreement.
Unless otherwise specified, all section references herein refer to sections of
the Credit Agreement.

Section 2. Amendments to Credit Agreement. Effective upon the satisfaction of
each of the conditions precedent set forth in Section 5 below, the Credit
Agreement is hereby amended as follows:

Section 2.1 The following definition of the term “Extension Date” is hereby
added to Section 1.1 of the Credit Agreement in the correct alphabetical order:

“Extension Date” means December 18, 2008.

Section 2.2     The definitions of the terms “Base Rate Margin,” “Eurodollar
Margin” and “Termination Date” appearing in Section 1.1 of the Credit Agreement
are hereby deleted in their respective entireties and the following language is
hereby substituted therefor, respectively:

“Base Rate Margin” means a per annum rate of interest equal to:

(i)        from the Extension Date through March 31, 2009, two percent (2.00%)
(and, in the event and for so long as (x) the S&P Rating of the Borrower is
lower than BBB- or (y) the Moody’s Rating of the Borrower is lower than Baa3,
such Base Rate Margin shall be increased to two and one quarter percent
(2.25%));

 

CHI02_60688179_209611_00011

 

--------------------------------------------------------------------------------

 

(ii)       from April 1, 2009 through June 30, 2009, two and one half percent
(2.50%) (and, in the event and for so long as (x) the S&P Rating of the Borrower
is lower than BBB- or (y) the Moody’s Rating of the Borrower is lower than Baa3,
such Base Rate Margin shall be increased to two and three quarters percent
(2.75%));

(iii)      from July 1, 2009 through September 30, 2009, three percent (3.00%)
(and, in the event and for so long as (x) the S&P Rating of the Borrower is
lower than BBB- or (y) the Moody’s Rating of the Borrower is lower than Baa3,
such Base Rate Margin shall be increased to three and one quarter percent
(3.25%)); and

(iv)      thereafter, three and one half percent (3.50%) (and, in the event and
for so long as (x) the S&P Rating of the Borrower is lower than BBB- or (y) the
Moody’s Rating of the Borrower is lower than Baa3, such Base Rate Margin shall
be increased to three and three quarters percent (3.75%)).

“Eurodollar Margin” means a per annum rate of interest equal to:

(i)        from the Extension Date through March 31, 2009, three percent (3.00%)
(and, in the event and for so long as (x) the S&P Rating of the Borrower is
lower than BBB- or (y) the Moody’s Rating of the Borrower is lower than Baa3,
such Eurodollar Margin shall be increased to three and one quarter percent
(3.25%));

(ii)       from April 1, 2009 through June 30, 2009, three and one half percent
(3.50%) (and, in the event and for so long as (x) the S&P Rating of the Borrower
is lower than BBB- or (y) the Moody’s Rating of the Borrower is lower than Baa3,
such Eurodollar Margin shall be increased to three and three quarter percent
(3.75%));

(iii)      from July 1, 2009 through September 30, 2009, four percent (4.00%)
(and, in the event and for so long as (x) the S&P Rating of the Borrower is
lower than BBB- or (y) the Moody’s Rating of the Borrower is lower than Baa3,
such Eurodollar Margin shall be increased to four and one quarter percent
(4.25%)); and

(iv)      thereafter, four and one half percent (4.50%) (and, in the event and
for so long as (x) the S&P Rating of the Borrower is lower than BBB- or (y) the
Moody’s Rating of the Borrower is lower than Baa3, such Eurodollar Margin shall
be increased to four and three quarters percent (4.75%)).

“Termination Date” means December 29, 2009.

Section 2.3     The definition of “Base Rate” appearing in Section 2.3 of the
Credit Agreement is hereby deleted in its entirety and the following language is
hereby substituted therefor:

 

2

 



 

--------------------------------------------------------------------------------

“Base Rate” means for any day the greatest of:

(i)        the rate of interest announced by ABN AMRO Bank N.V. from time to
time as its prime rate, or equivalent, for U.S. Dollar loans within the United
States as in effect on such day, with any change in the Base Rate resulting from
a change in said prime rate to be effective as of the date of the relevant
change in said prime rate;

(ii)       the sum of (x) the Federal Funds Rate, plus (y) one half of one
percent (0.50%); and

(iii)      the sum of (x) LIBOR, for an Interest Period of three months as it
appears on the Applicable Telerate Page as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before such day, plus (y) one hundred (100)
basis points; provided, if no such offered rate for LIBOR exists or cannot be
determined, such rate will be the the arithmetical average of the rates of
interest per annum (rounded upwards, if necessary, to the nearest one-sixteenth
of one percent) at which deposits in U.S. Dollars, in immediately available
funds are offered to the Administrative Agent at 11:00 a.m. (London, England
time) two (2) Business Days before such date by major banks in the interbank
eurodollar market for delivery on such date and for a period of three (3) months
for the applicable principal amount on such date of determination.

Section 3.       Consent to Agency Transfer. The Borrower and each of the Banks
hereby (a) acknowledges and consents to the execution and delivery on the
Extension Date of the document attached hereto as Annex A, pursuant to which,
among other things, ABN AMRO Bank N.V. will resign from its role as
Administrative Agent and The Royal Bank of Scotland plc will be made the
successor thereto in the role of Administrative Agent, (b) agree and acknowledge
this Section 3 will act as the appointment of a successor Administrative Agent
with the consent of Borrower, as is required by the terms of Section 10.7 of the
Credit Agreement, and (c) acknowledge and consent that following execution and
delivery of the document attached hereto as Annex A, The Royal Bank of Scotland
plc shall immediately and without any further action or event succeed to and
become vested with all the rights and duties of ABN AMRO Bank N.V. under the
Credit Documents, and ABN AMRO Bank N.V. shall be discharged from its duties and
obligations thereunder and the provisions of Section 10 of the Credit Agreement
and all protective provisions of the Credit Documents shall inure to the benefit
of ABN AMRO Bank N.V. as to any actions taken or omitted to be taken by it while
it was Administrative Agent

 

Section 4.        Ratification. The Borrower hereby ratifies, acknowledges,
affirms and reconfirms its rights, interests and obligations under each Credit
Document, as amended hereby, and agrees to perform each of its obligations
thereunder as and when required. By executing this Amendment, the Borrower
hereby further ratifies, acknowledges, affirms and reconfirms that each Credit
Document, as amended hereby, constitutes a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms,
and that each such Credit Document, as amended hereby, is in full force and
effect.

 

3

 



 

--------------------------------------------------------------------------------

Section 5. Conditions. The effectiveness of this Amendment is subject to the
following conditions precedent:

 

Section 5.1 The Borrower, the Administrative Agent and each Bank shall have
executed and delivered this Amendment, and the Borrower shall have executed
and/or delivered such other documents and instruments as Administrative Agent
may reasonably require to effectuate the terms of this Amendment.

 

Section 5.2 Borrower shall have paid to the Administrative Agent for the benefit
of each of the Banks on or prior to the date hereof, for such Bank’s own
account, a fully-earned, non-refundable amendment fee in an amount equal to
1.25% multiplied by such Bank’s Percentage, in immediately available funds.

 

Section  5.3      The representations and warranties set forth in Section 6 of
this Amendment shall be true and correct.

 

Section 5.4 All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to the Administrative
Agent and its legal counsel.

 

Section 6. Representations and Warranties.    To induce the Administrative Agent
and the Banks to enter into this Amendment, the Borrower represents and warrants
to the Administrative Agent and the Banks that (i) the execution, delivery and
performance of this Amendment have been duly authorized by all requisite
corporate action on the part of the Borrower and that this Amendment has been
duly executed and delivered by the Borrower and this Amendment and the Credit
Agreement, as amended hereby, constitutes valid and binding obligations of the
Borrower enforceable in accordance with its terms, (ii) no Default or Event of
Default (after giving effect to this Amendment) has occurred and is continuing
under the Credit Agreement or would result from the execution and delivery of
this Amendment, and (iii) [except as set forth in the supplemental Schedules
attached hereto,] each of the representations and warranties set forth in
Section 5 of the Credit Agreement, as amended hereby, is true and correct in all
material respects as of the date hereof, except that if any such representation
or warranty (x) relates solely to an earlier date it need only remain true in
all material respects as of such date, or (y) is already qualified by
materiality, in which case it shall be true and correct in all respects.

 

Section 7. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 8. References. Any reference to the Credit Agreement contained in any
document, instrument or agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.

 

4

 



 

--------------------------------------------------------------------------------

Section 9. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which taken
together shall be one and the same instrument. This Amendment may also be
executed by facsimile or electronic means and each facsimile or electronic
signature hereto shall be deemed for all purposes to be an original signatory
page.

 

Section 10. Costs. The Borrower agrees to pay on demand all reasonable costs and
expenses incurred by the Administrative Agent (including fees and expenses of
counsel) incurred in connection with the negotiation and preparation of this
Amendment.

 

Section 11.     Governing Law. The validity and interpretation of this Amendment
and the terms and conditions set forth herein, shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any provisions relating to conflict of laws other than section 5-1401
of the New York General Obligations Laws.

 

Section 12.      Miscellaneous. This Amendment shall be deemed to be a Credit
Document.

 

- Remainder of page left blank; signature pages follow -

 

5

 



 

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.

 

BLACK HILLS CORPORATION, a South Dakota corporation

 

 

By:

/s/ David R. Emery

 

Name:

David R. Emery

 

Title:

Chairman, President and CEO

 

Second Amendment



 

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.

 

ABN AMRO Bank N.V.

 

 

By:

/s/ Allen Broyles

 

Name:

Allen Broyles

 

Title:

Director

 

 

By:

/s/ Maria Vanderwarren

 

Name:

Maria Vanderwarren

 

Title:

Assistant Vice President

 

U.S. Bank National Association

 

 

By:

/s/ Paul Vastola

 

Name:

Paul Vastola

 

Title:

Vice President

 

BAYERISCHE LANDESBANK

 

 

By:

/s/ John Gregory

 

Name:

John Gregory

 

Title:

First Vice President

 

 

By:

/s/ Nikolai von Mengden

 

Name:

Nikolai von Mengden

 

Title:

Senior Vice President

 

BMO Capital Markets Financing, Inc.

 

 

By:

/s/ Ian M. Plester

 

Name:

Ian M. Plester

 

Title:

Director

 

COBANK, ACB

 

 

By:

/s/ Mathew Brill

 

Name:

Mathew Brill

 

Title:

Vice President

 

 

Second Amendment

 

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.

Credit Suisse, Cayman Islands Branch

 

 

By:

/s/ James Moran

 

Name:

James Moran

 

Title:

Managing Director

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Associate

 

ROYAL BANK OF SCOTLAND PLC

 

 

By:

/s/ Andrew N. Taylor

 

Name:

Andrew N. Taylor

 

Title:

Vice President

 

SCOTIABANC INC.

 

 

By:

/s/ J.F. Todd

 

Name:

J.F. Todd

 

Title:

Managing Director

 

 

By:

/s/ R. Blackwood

 

Name:

R. Blackwood

 

Title:

Director

 

The Bank of Nova Scotia

 

 

By:

/s/ Thane Rattew

 

Name:

Thane Rattew

 

Title:

Managing Director

 

UNION BANK OF CALIFORNIA, N.A.

 

 

By:

/s/ Robert J. Cole

 

Name:

Robert J. Cole

 

Title:

Vice President

 

WELLS FARGO BANK, N.A.

 

 

By:

/s/ William Champion

 

Name:

William Champion

 

Title:

Assistant Vice President

 



Second Amendment

 

--------------------------------------------------------------------------------

ANNEX A

 

TRANSFER OF ADMINISTRATIVE AGENT ROLE

 

December 18, 2008

 

Reference is hereby made to that certain Credit Agreement dated as of May 7,
2007 (as the same has been and hereafter may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) by and among
Black Hills Corporation, a South Dakota corporation (“Borrower”), ABN AMRO Bank
N.V. (“ABN AMRO”), as Administrative Agent, and the financial institutions party
thereto as Banks. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Credit Agreement.

 

Pursuant to Section 10.7 of the Credit Agreement, and pending (x) the
appointment of The Royal Bank of Scotland plc (“RBS”) as successor
Administrative Agent under the Credit Agreement and all other Credit Documents
executed in connection therewith by the Required Banks and the consent of the
Borrower to such appointment (the “Appointment and Consent”), and (y) written
notice (the “Notice”) from ABN AMRO and RBS to the Borrower and the Banks of the
intended effective date thereof (which Notice shall be given to them no earlier
five (5) Business Days prior thereto and in any event no later than January 30,
2009), that ABN AMRO hereby resigns as Administrative Agent under the Credit
Agreement and all of the other Credit Documents, such resignation to be
effective as of the date of the date set forth therefor in the Notice. Pending
such Appointment and Consent and the Notice, RBS hereby accepts its appointment
as successor Administrative Agent under the Credit Agreement and all other
Credit Documents executed in connection therewith, such appointment to be
effective as of the date of such Appointment and Consent.

This letter agreement may be executed in any number of counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one document. Delivery of an executed counterpart of this letter agreement by
facsimile or other electronic transmission shall constitute valid delivery of an
executed counterpart hereof. This letter agreement shall be governed by the
internal laws of the State of New York applicable to contracts made and to be
performed entirely within such State.

 

ABN AMRO BANK N.V.

 

By:       /s/ Allen Broyles

Name: Allen Broyles

Title:   Director

THE ROYAL BANK OF SCOTLAND PLC

 

By:       /s/ Andrew N. Taylor

Name: Andrew N. Taylor

Title:   Vice President

 

By:       /s/ Maria Vanderwarren

Name: Maria Vanderwarren

Title:   Assistant Vice President

 

 

 

Second Amendment

 

 